Per Curiam
Opinion,
At argument before the Court, counsel for the appellee, Pennsylvania Human Relations Commission (Commission), and the appellant, Board of Public Education of the School District of Pittsburgh (District), indicated that they would be amenable to a resolution of this case by an Order requiring the appellant to submit a new plan for the correction of racial imbalance in the School District.
Accordingly, we enter the following
Order
And Now, this 13th day of January, 1977, the School District of Pittsburgh and its Board are ordered to prepare and submit to the Pennsylvania Human Relations Commission a definitive plan to correct racial imbalance in its schools, in accordance with the law and the Commission’s guidelines.
*156It is also ordered that the plan shall be submitted on or before July 1, 1977. It shall conform to the requirements of the Amended Final Order of the Pennsylvania Human Relations Commission dated September 25, 1972 (filed at No. P-691), except for the timetable for implementation. The following timetable shall be adhered to in lieu of that set forth in the Amended Final Order of the Commission:
(1) The plan shall provide for the elimination of racial imbalance in all senior high "school grade spans (9-12) by the beginning of the school year 1977-78.
(2) The plan shall provide for the elimination of racial imbalance in all middle and junior high school grade spans (6-8) by the beginning of the school year 1977-78.
(3) The plan shall provide for the elimination of racial imbalance in all elementary school grade spans (kindergarten-5) in the following steps:
(a) Reduce by at least one-third the number of elementary schools with racial imbalance by the beginning of the school year 1977-78.
(b) Reduce by at least one-half the number of elementary schools with racial imbalance by the beginning of the school year 1978-79.
(c) Eliminate all remaining racial imbalance in elementary schools by the beginning of the school year 1979-80.
It is further ordered that the plan shall also be submitted to the Department of Education of the Commonwealth of Pennsylvania for any recommendations and comments on educational content that it may have; and that within 45 days of the receipt of the District’s plan, the Commission is ordered to review the plan of the District and the recommendations and comments of the Department of Education, and to *157approve or disapprove the plan, in whole or in part. The Commission’s objections, if any, shall he set forth in writing with specificity.
This Court shall retain jurisdiction until further Order of Court.